Citation Nr: 9928786	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  93-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post right 
Austin bunionectomy with K-wire fixation, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1989 to July 
1992. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Montgomery, Alabama RO. This case was before the Board in 
June 1995 and February 1997 when it was remanded for 
additional development.  The case was before the Board and 
remanded again in October 1998 to comply with due process 
requirements and requirements of precedent decisions of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court), as detailed below.  


REMAND

The veteran contends that an increased rating is warranted 
for her service-connected for status post right Austin 
bunionectomy with K-wire fixation.  Essentially she claims 
that she has pain and swelling in the right first metatarsal 
phalangeal joint, especially on prolonged standing, limiting 
her ability to wear certain types of shoes.

This case was before the Board in February 1997 when it was 
remanded for additional development, including a VA 
examination to determine functional loss under 38 C.F.R. §§ 
4.40 and 4.45.
 
The evidence of record indicates that the RO scheduled the 
veteran to undergo the VA examination referenced in the 
Board's remand in July 1997, but the veteran failed to report 
for the examination.  The RO rescheduled the VA examination 
for February 1998, but the veteran again failed to report.  
The requests had apparently been sent to her latest known 
address of record and had not been returned as undeliverable 
by the United States Postal Service.  In a Supplemental 
Statement of the Case mailed in May 1998, the RO notified the 
veteran of its reasons for continuing its evaluation of the 
veteran's service-connected right foot disability and 
informed the veteran of her failure to report for the 
scheduled VA examinations.

However, the Board in October 1998 still found incomplete 
compliance with due process requirements, and remanded the 
claim again.  Unfulfilled procedural requirements included 
affording adequate notice and opportunity to reply and 
present evidence or argument, or justification or excuse for 
failure to appear for the scheduled examinations, as dictated 
within Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  See also 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Board 
determined that the veteran must be afforded another 
opportunity to appear for a scheduled examination.  The RO 
complied with most of the remand requirements with the 
following actions: 1) sending a December 1998 notice letter 
to the veteran at her last known address of record, notifying 
her of the consequences, pursuant to 38 C.F.R. § 3.655, of 
her failure to appear for a VA examination for her claim, 
with a request in that letter for additional supporting 
evidence, and for the veteran to notify the VA if she were to 
be unable to report for a scheduled examination, with this 
letter sent to the veteran at her last known address of 
record and not returned by the United States Postal Service 
as undeliverable; 2) affording the veteran adequate notice of 
pending examinations, with a first examination scheduled in 
January 1999 and then a second examination scheduled in April 
1999, with these notices presumably directed to the veteran 
at her last known address of record and not returned by the 
United States Postal Service as undeliverable; and 3) 
scheduling these examinations in January 1999 and April 1999, 
to which examinations the veteran failed to report.  

Having completed all of these developments pursuant to the 
October 1998 Board remand, the RO simply failed to issue a 
subsequent Supplemental Statement of the Case, to afford the 
veteran notice of those failures to report for examinations, 
to make a determination on the claim by pursuant 38 C.F.R. 
§ 3.655, and to inform of that determination in the 
Supplemental Statement of the Case.  Such was directed by the 
Board in October 1998.  Accordingly, the Board finds that all 
of the procedural requirements, including affording adequate 
notice and opportunity to reply and present evidence or 
argument, or justification or excuse for failure to appear 
for the scheduled examinations, as dictated within Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), have not been complied 
with.  See also Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

Further, where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall  v. West, 11 Vet. 
App. 268 (1998).

The case is therefore remanded for the following:

The RO should review the case and make a 
determination for the record as to 
whether the veteran's claim for an 
increased rating should be denied under 
the provisions of 38 C.F.R. § 3.655.  If 
the RO does not deny the claim on that 
basis, the RO should complete any 
necessary development and thereafter 
make a determination on the claim for an 
increased rating.  If the RO decision on 
the claim for an increased rating is to 
any extent adverse to the veteran, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case, with citation to the governing law 
and regulation, and given appropriate 
time to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant unless she receives 
further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











